DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. 

As per claims 1 and 14, Applicant argues that the previously cited Sang does not teach or suggest a data swap block which is connected to the digital-to-analog converting block and selectively performing a data swap operation that swaps the data voltages based on whether the line data are odd line data or even line data.

The Office respectfully disagrees and submits that the data swap block of Sang (Fig. 45, Mux) performs a swap operation of positive and negative voltages provided by buffers P1, P2, N3 and N4 (Fig. 45). As per Fig. 45, positive voltage “Data 3” is transferred from column 1 to column 3, and negative voltage “data 1” is transferred from column 3 to column 1, for example (see also paragraph 202). In other words, albeit not necessarily simultaneously, there is a voltage swap between columns 1 and 3. Furthermore, the swap operation has a different timing according to whether a voltage is odd or even (Fig. 46, paragraph 90, “the polarity inversion time point of the data voltages supplied to the odd-numbered data lines S1 and S3 and the polarity inversion time point of the data voltages supplied to the even-numbered data lines S2 and S4 may have a difference”, see also paragraph 202). 
Therefore, Sang discloses a data swap block which is connected to the digital-to-analog converting block and selectively performing a data swap operation that swaps the data voltages based on whether the line data are odd line data or even line data as claimed.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0379947 to Sang et al.; in view of US 2021/0027751 to Tang et al.; further in view of US 2014/0139558 to Tseng et al.

As per claim 1, Sang et al. teach a data driver for providing data voltages to a display panel, the data driver comprising: 
a digital-to-analog converting block converting line data into the data voltages (paragraph 194, “converts the digital video data into the positive and negative gamma compensation voltages”); 
a data swap block (Fig. 45, MUX, paragraph 202) connected to the digital-to-analog converting block and selectively performing a data swap operation that swaps the data voltages based on whether the line data are odd line data or even line data (Fig. 46, paragraph 90); and 
an output buffer block connected to the data swap block and outputting the data voltages on which the data swap operation is selectively performed to data lines (paragraph 194, “buffers supplying an output of the DAC to the data lines”).
Sang et al. do not teach
an option storing block storing a pixel arrangement option representing a pixel arrangement structure of the display panel, the data swap block further connected to the option storing block.
Tang et al. teach an option storing block storing a pixel arrangement option representing a pixel arrangement structure of the display panel, the data swap block further connected to the option storing block (paragraph 141, “the controller 44 and/or the image processing circuitry 27 may retrieve the pixel layout of the display panel 40 from the tangible, non-transitory, computer-readable medium”, notice that data is modified based on the particular pixel layout, furthermore, the data swap block is at least operationally connected to the option storing block so as to perform the necessary polarity swap operation of Sang).
It would have been obvious to one of ordinary skill in the art, to modify the device of Sang et al., by adding an option storing block storing a pixel arrangement option representing a pixel arrangement structure of the display panel, the data swap block further connected to the option storing block, such as taught by Tang et al., for the purpose of ensuring display uniformity for display sections with different pixel layouts.
Sang and Tang et al. do not teach the data swap block further selectively performing a data swap operation that swaps the data voltages based on the pixel arrangement option.
Tseng et al. suggest the data swap block further selectively performing a data swap operation that swaps the data voltages based on the pixel arrangement option (paragraph 62, “optimize the polarity configuration for the source driver 330 by depending on the sub-pixel layout of the LCD panel”, paragraph 71, “When the sub-pixel layout of the LCD panel 310 is neither as shown in FIG. 4 nor as shown in FIG. 5, the polarity update unit 140 of panel configuration updates the look up table (LUT) and, as described hereinbefore, enables each line to correspond to a respective better polarity configuration, thereby reducing the crosstalk”, in other words, Tseng at least suggests outputting a particular polarity data arrangement based on the particular display pixel layout).
It would have been obvious to one of ordinary skill in the art, to modify the device of Sang and Tang et al., so that the data swap block is further selectively performing a data swap operation that swaps the data voltages based on the pixel arrangement option, such as taught by Tseng et al., for the purpose of improving display quality.

As per claim 6, Sang, Tang and Tseng et al. teach the data driver of claim 1, wherein the data swap operation is an even line data swap operation that swaps odd numbered data voltages adjacent each other in the even line data, where N is an integer greater than or equal to 0 (Sang, Figs, 45 and 51-53, odd number data voltages are swapped at least every 4 row lines).

As per claim 14, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons. Furthermore, Sang, Tang and Tseng et al. also teach a display device comprising a display panel; a scan driver providing scan signals to the display panel; a data driver providing data voltages to the display panel; and a controller controlling the scan driver and the data driver (Sang, Fig. 1).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0379947 to Sang et al.; in view of US 2021/0027751 to Tang et al.; in view of US 2014/0139558 to Tseng et al.; further in view of US 2018/0045983 to Kim et al.

As per claim 13, Sang, Tang and Tseng et al. teach the data driver of claim 1.
Sang, Tang and Tseng et al. do not explicitly teach a shift register sequentially generating sampling signals; a sampling latch block sequentially storing the line data in response to the sampling signals; and a holding latch block receiving the line data from the sampling latch block in response to a load signal and to provide the line data to the digital-to-analog converting block.
Kim et al. teach a shift register (Fig. 8, 410) sequentially generating sampling signals; a sampling latch block (Fig. 8, 420) sequentially storing the line data in response to the sampling signals; and a holding latch block (Fig. 8, 430) receiving the line data from the sampling latch block in response to a load signal and to provide the line data to the digital-to-analog converting block.
It would have been obvious to one of ordinary skill in the art, to modify the device of Sang, Tang and Tseng et al., by adding a shift register sequentially generating sampling signals; a sampling latch block sequentially storing the line data in response to the sampling signals; and a holding latch block receiving the line data from the sampling latch block in response to a load signal and to provide the line data to the digital-to-analog converting block, such as taught by Kim et al., for the purpose of synchronizing display data output.

Allowable Subject Matter

Claims 2-5, 7-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16-20 are allowed.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694